Case 2:19-cv-13726-VAR-MJH ECF No. 32-1 filed 03/10/20   PageID.933   Page 1 of 1




                          INDEX OF EXHIBITS
                                 TO
                   CITY OF ANN ARBOR DEFENDANTS’
           MOTION TO DISMISS PURSUANT TO FRCP 12(b)(1) AND (6)


 Exhibit      Description

 A            City of Ann Arbor Resolution Affirming Freedom to Worship Without
              Interference and Condemning the Picketing of Houses of Worship
              10/18/04

 B            Mandel v Bd. Of Trustees of Calif. State Univ., 2018 WL 5458739
              (N.D. Cal. October 29, 2018 unpublished)

 C            Macera v Vill. Bd. Of Ilion, 2019 WL 4805354 (N.D.N.Y. September
              30, 2019 slip copy)
